Citation Nr: 0530041	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints, to include knees, hips and lower 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from two separate rating decisions in 
April 2003 and August 2003 by the Winston-Salem, North 
Carolina Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claims 
for degenerative joint disease of multiple joints, to include 
knees, hips, and lower back and low back injury respectively.

In connection with this appeal, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Winston-Salem, North Carolina in August 2005.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  Low back injury was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

2.  Degenerative joint disease of multiple joints, to include 
knees, hips and lower back, was not incurred in or aggravated 
as a result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for low back injury are not met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  The criteria for the establishment of service connection 
for degenerative joint disease of multiple joints, to include 
knees, hips and lower back are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2002 and July 2003.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decisions on appeal and the February 2004 Statements 
of the Case ("SOC"), the veteran was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  With respect 
to element (4), he was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the February 2004 SOCs; and in 
a December 2004 letter, he was specifically told to submit 
any evidence in his possession that pertains to his claim.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, at bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letters were provided to the 
veteran prior to the RO's initial denials of his claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claims.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested on several occasions 
(July 2002, December 2002, July 2003 and December 2004) that 
the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.

In July 2002, the veteran provided such private treatment 
records from Dr. V. at the FirstHealth/Richmond Family 
Medical Center.  He also submitted authorizations allowing 
the RO to obtain private medical records on his behalf in 
August 2002 for Drs. F.M., Dr. E, Dr. B.T., and Dr. C.V..  He 
identified several private physicians by whom he had been 
treated (Dr. P.R.R., Dr. T., Dr. W., and Dr. G.) who he said 
had either retired or died and whose records were not 
obtainable.  There is no obligation on the part of VA to seek 
evidence which the appellant acknowledges does not exist.  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  The veteran 
later obtained and submitted records from Dr. P.R.R..

In December 2002, pursuant to VA regulations, the RO notified 
the veteran of the medical records it had received from his 
private physicians and identified those physicians that had 
not responded to its requests.  In February 2003, the RO 
requested and received additional records from FirstHealth 
Moore Regional Hospital.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  In this case, although the 
veteran clearly suffers a current disability, there was no 
link between the disability and his military service other 
than his own assertions that he was injured while in jump 
school.  Accordingly, prior to the DRO adjudication, the 
veteran was afforded VA Compensation and Pension Exams 
("VAE") in January 2004 for both his low back condition and 
the degenerative joint disease of multiple joints to 
determine their etiology.  Further examination or opinion is 
not needed on these claims because sufficient evidence is of 
record.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claims, the Board finds that the record is 
ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for low back pain and 
degenerative joint disease of multiple joints.  He argues 
that he injured his back while in "jump school" at Fort 
Benning, Georgia in August 1965.  In several statements, he 
recounts difficulty mastering the proper form for jumping 
from a 30 ft. tower, a requirement for passing the tower jump 
portion of the course.  He states he jumped 15 to 20 times in 
one day and that on one jump he fell hard and injured his 
tail bone.  He states that he has had pain ever since and 
that his current condition is related to the in-service 
injury.  He testified at a Travel Board hearing that he did 
not report the injury or seek treatment at the time because 
he wanted to "get out of Georgia."  Later, he reports only 
receiving aspirin from field medics when he would experience 
pain.  Although assigned to an airborne combat unit in 
Vietnam, the veteran did not make a combat jump in Vietnam.  
He describes looking after supply materials, issuing and 
carrying materials to the lines and driving a truck.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
records; SMRs; his contentions; private treatment records and 
clinic records from the VA Medical Center ("VAMC") in 
Fayetteville, North Carolina.  Having carefully considered 
the claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied 
in its entirety.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Evidence which would substantiate a claim of service 
connection includes three essential components:  (1) evidence 
of an injury in military service or a disease that began in 
or was made worse during military service or one which would 
qualify for presumptive service connection; (2) competent 
evidence of a current physical or mental disability; and, (3) 
competent evidence of a relationship between the veteran's 
current disability and the in-service event.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

In addition, certain chronic diseases enumerated in VA 
regulations may be presumed to have been incurred in service 
if they manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 28 
C.F.R. 3.303(b) (2005).  

It is upon the third prong of the Rose/Pond inquiry that the 
claims are being denied:  there is no competent evidence of 
record to indicate that the veteran's current low back 
disorder and degenerative joint disease of multiple joints 
were caused or aggravated by any incident of active military 
service.  

1.  Low Back Pain

A review of the veteran's SMRs shows no treatment for any 
back injury in-service.  The veteran's military separation 
examination is negative for any notations of spine or back 
problems.  In fact, at the time of his separation from active 
duty, the veteran's PULHES profile was noted to indicate that 
he was in a "high level of fitness" as to his physical 
capacity and upper extremities:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The first post-service private medical record referring to 
back pain is an August 1981 discharge summary from Highsmith 
Memorial Hospital in Fayetteville, North Carolina where the 
veteran was treated for hematuria from the right kidney.  The 
discharge summary indicates the veteran reported some low 
back pain preceding his hematuria, but that the low back pain 
dated from a sprain two weeks prior.  Private treatment 
reports show sporadic complaints of low back pain over the 
following 20 years, however, the veteran never related to his 
private physicians that he believed the pain was related to 
his military service and his private physicians never opined 
that his pain could have been related to his military 
service.

Fayetteville VAMC clinic records show that the veteran 
reported for medication and primary care in February 2001.  
In May  2003, the VA examining physician noted that he had 
chronic low back pain and that he saw a private orthopedic 
doctor 2-3 years earlier but declined surgery.  He requested 
orthopedic treatment from the VAMC.  X-rays showed a slightly 
straightened (superiorly) lordosis with significant disc 
thinning at L2-3 and L3-4 with sclerosis and some disc 
thinning at L4-5 and L5-S1, as well as sclerosis extending 
into the posterior elements at L4 and 5.  The X-rays also 
showed osteophytosis especially in the mid and lower lumbar 
spine.  L5 was lumbarized on the right and there was a 
moderated and fairly sharp levoscoliosis in the midlumbar 
spine described as probably related to degenerative changes.  
The diagnosis was degenerative changes.  Again, the veteran 
did not relate his pain to his military service to the VA 
physician nor did the physician suggest a causal connection.

While the veteran alleges that he has had continuous symptoms 
during and since service, and he is competent to state that 
he experienced such symptoms as low back pain, as noted 
above, his report is directly belied by his earlier reports 
to both military and private medical examiners.  38 C.F.R. 
§ 3.159(a) (2005).  The medical records are highly probative 
they were generated with the specific purpose of medical 
diagnosis and treatment.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  In 
this case, the evidence of record shows the veteran did not 
report back pain until 1981, over 10 years after service, and 
even then attributed it to a 2-week old back sprain, not 
military service.  Most notably, his service records and SMRs 
do not contain any report of injury or accident to the back.

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2005).  The record is devoid of any such medical opinion 
providing a nexus between the veteran's current disability 
and his service.  There is not one reference in the veteran's 
private medical records linking his low back pain and/or his 
degenerative joint disease to his military service.  
Moreover, a VA examiner specifically stated in a January 2004 
examination that there is no definite causal relationship 
between the veteran's current back problems and his Army 
service.

The Board finds, by a preponderance of the evidence, that the 
veteran's low back pain is not related to event(s) in 
service.  In reaching this decision, the Board has considered 
the "benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Degenerative Joint Disease of Multiple Joints, To Include 
Knees, Hips and Lower Back

The veteran's service records and SMRs are also negative for 
any injury to the knees, hips or lower back and/or 
degenerative changes to the knees, hips or lower back.

A June 1990 emergency treatment record indicates the veteran 
was treated for a left knee contusion after he hit his left 
knee on an irrigation pump.  When reporting his medical 
history prior to treatment, the veteran indicated that he had 
no prior knee injury.  

Fayetteville VAMC clinic records first show complaint of 
chronic hip, knee and back pain in May 2003.  X-ray diagnoses 
of degenerative changes in all three were given in August 
2003, however, the examining physician noted that the hips 
and knees were essentially within normal limits.

Again, the veteran alleges that he has had continuous 
symptoms during and since service due to injuries sustained 
in "Jump School" at Fort Benning, Georgia.  However, his 
service records and SMRs are negative for any injury to his 
back, knees or hips.  Although as previously noted, the 
veteran is competent to describe symptoms such as knee, hips 
and lower back pain; both military and private medical 
records do not support his contentions.  38 C.F.R. § 3.159(a) 
(2005); See Rucker, 10 Vet. App. at 73.  Nor is there X-ray 
evidence dated within a year from separation from service 
showing degenerative changes in the back, knees or hips that 
would entitle the veteran to presumptive service connection.  
See 38 C.F.R. § 3.307, 3.309 (2005).  Although the veteran 
claims he began seeing a private physician immediately after 
service for his pain, he cannot provide any records to 
support his contentions because he states that the physicians 
are either retired or deceased.  See Counts, supra.

Finally, there is no competent medical evidence of record 
providing a nexus between the veteran's current disability 
and his military service, as required by 38 C.F.R. § 
3.159(a).  There is not one reference in the veteran's 
private medical records, VAMC clinic records or his January 
2004 VAE that his degenerative joint disease of the knees, 
hips and low back is due to his military service.  In fact, a 
VA examiner specifically stated in January 2004 that the 
veteran's bilateral knee and hip conditions came on after 
service and that no definite causal relationship existed 
between military service and the diagnosed disorder.  

The Board finds, by a preponderance of the evidence, that the 
veteran's degenerative joint disease of multiple joints is 
not related to event(s) in service.  In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for a lower back condition 
is denied.

Entitlement to service connection for degenerative joint 
disease of multiple joints, to include knees, hips and lower 
back is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


